!EM 5
                                                      YDJ u lp J- sDcoucr                     of Ctt/VltrJAL AffJ£1-1 L5
                                                                                           p. o 6 ox 1a 3 oB
                                                                                               I



                                                                                         ·(A p r-ro L ~JTfl.Tq oN

                                                                                   ~ uSri N ). T f XA   j   7 8 7l f
                                                             --
                                 0 r-rrE _!!.~~.-~;;,~5_-.:._:~----
                                                              /
                                                                                                     RECEIVED IN
                                                                                           COURT OF CRIMINAl APPEALS
                                         r(t::   Mo-rroN fot LEAvE
                                                                                                     MAR 03 2015
                                        IZ.t : f X:i£fl 0 ((O tn A R.-Y W £. r7[
                                                                                                   Abel Acosta, Clerk

          1
(lfRK         (N(Loseo           1':>    Mo-rtoN fa11_            LtAvt lo          -ftLf THt          ATTRCiffO        I':XTtA

               ORi>tlllAI:.-'f    Wttr-r         w tTt4       t   xu, i'Jn 1IJ ll-rrnu., to           TI-lE £tiD,   f' LEns t




                                                                                                      Rts PECTfuLl'l,


qlvo f   ') f u t   5 'll
                                                                                               t4J(iJ~
AMA£1LLO ,lcXA5             7 ~ 107- rtpo0.
IN    ftf    ELr GA H 0 A ~ f LL -:J ~




 ~~        THE   HorJCILftf.>Lt     TuoGcS       of    5Rr0         Gout-4    COM£5       Nt!JW      J      tL16AH     0Afl"'£LL JR.   I




     7~.     I       IN    11-1[   tN1fR..[51     of    :Tu')IIC(        "'   MOltON        foR..           LEAVE     To     f,Lf      15


 R.£~u£:rr£o         to~ THE          foLLoW11'JG               R.Hl)ONS:



                                                                    I.
                                                                                                                              1
     LEAV£ To f1l£        IJ   N£l.eS'":li!ILY   To    Uf'HoLO        flrJO    El\l-fotc.E lt-115        c.out-r5     J"uoGM£N       IN




     -ro    CoN5JoE.r:.    R_ttoKo       £ViOENt..[     SufJmrrrto            IN     5ufPtJ~I               of   fl   fi   fl.ID tN6 Trlfll



                                                       Lf/J..
                                                  UJR /Lc>lPt-a q             FINO   _Tt-l /JI      I) tJ    OP Fctcru N tT'/ To           Co NOU.CT




                                                            (J-aJ
A o·Eot urno            Ht.AtUNG       ro     coNSroER           TH£    -fAcrs,   LIKCuMSiflrJCE:S, RNO


fC.trfiOrJALE   5£1--fiNO      COuf\/5ELS        !JeTtONS        R-r IR-t!IL •




 Du£      (.outCjE    o-f     LAw      UNOE~      IHE lcX.AS           corJs-rrTUTIOf\J        ANO          DuE ProcESS

 UJ\10£~    THt        14TH RfYI[rJOM£Nl              M!J'/     QCCU/l..




                                                       PIVl Y£ l



 Wl-lER-ffoR£ I P{([MI)£5            [ON5t0£R.£D       J      pr-rr-rroNE~   Pfflt THt             coua        GfAI\rr


   Lu~ vE ·-ro       f, Li:   Ex.-re.A otot ruAR.'/    .w R-rr of       Hfl f)E A5        Co ~Pus,




                                                                                           /(cs PE crfu Ll Y)
     0N   rH I~ -=--9_.5__          Oil'{   of
                                      ~() 15



                                                                                     f tT l t l 0 N [ f._
                                                                         j
IN     et~    E L1 GR l-1   0/H.I'I 1£ U   ~ 11.
                                                                                       Co utZT       of      (.£._1M I Ill fJ   l fJ PP£A LS
                                                                         §
                                                                                          511rf£        of     tfXA S
                                                                         3
                                                                          e,
                                                                         §
                                                                          ~
                                                                          8
                                           Exli.R           (j R. (J 11\J ~11\. y
                                                                                     WR.IT




111-10    f1 LfS Ei\TIuEo         1"'    WR.- 'io,          Gt,/- P. '?        1111    THE           IIJTUEsT         of Tu5/i e£.                1N     0uPPoe-r




                                                            PREl.£DENT




 IN      THE        Rreo11.o       of      T~1     II   L   (ouriSflS
                                                                              '
                                                                                    'STi!lTEGY
                                                                                                 1
                                                                                                     ONl rss, o.lll      iER SON IN GJ THERE

 1:,     IIII'JutfrtrE:NT         IZtcolto              ':JuPPou       0111        OtUCT     RPPEIIL         To        OECIOf         filii   JNtffrc-
-TII/£       llS.5rs-rAN(t              of         couN">H           HR,M           TiJoMPf>ON       v :'nnTE          q -s.w.3:1 BoB
{-ret.    Ctt1NJ.   AfP. 1qqq)
                                                                                                                          (ON 510 £[{
                                                                      0 ED 1UllfD
                                                                                                                                      I

                                                                                                                        couf\1~£:!5
       fA cr~   1    L,   R... tu(Yl   'SIA"' t:t5   1         A ru o



                                                               W£.rr of                                [ OR.PU 5 · Fl fiE R..


oru:cr    APPEAl          DoES           NOI         (I       PPL'f

                    (AN                                                 CL4t Nl      Vtf-1          Rf PLl c1-1-r• o ru       faR

Wtrf                                     CotPU S. ·Ti-loMP'SO N                       V CJTAif




                                                                             cout-r




                                          9 ') (w 3d ~ 0 8<                c7 E)(' c ~~ M    •   A f f.. I ~ q q)   .
                                                                      ~~f')
                                                                     (.C.A

          !ou.tz.:"f      DeNt £"0          Wrii-!Oul          (.l



1/LrA L      Lou r..:-r.         w~-     l..f   o 1 LPCo 1- ;). tt




                                                                        R.f co~o Su f Po~~

                                                                          I) e11; {      o 0\1       o 1R. G" cT     Af P£A L          ') u Pf o t.-r             A


  fi NOtf'JG           IHAI
                                                                                q ') ;w 3 &      I         s0 B cIii ~ (          !. R. • A f P.    I ~ ~ 't )

                                                                                                                        t....
                                                                                                                         Jtt         v 1-/1 fb tT
                                                                                                                                   [ ~'-              .J:I: 1
    Af f L1 t ') -ro             ti-t£
                                                  C.,t R.LUNl5iAf'JC£5          Ot        -n-lr "l        CJ15E.



    R--r-rA l ,_,ED            H fk?.ffO.           ·-n-1 t     'Sit1T(      0 'R.t (.( A f ft II L                i{.r p L t      r~        (l    s f" a LLo wv •,

    {( AIPELL-:}Nf f\/liJI(fS                     '1fVf£...qL        liLLrGRTION5            oF       11\Jtfftc.Ttllc           n.5":li~IANCf. Ti-1'£1                        AR.E

       ALL       MEIZCfLt5S               f'1RST          6tC.1Ll5£       IHt'f         AK.f          f3A'5ED        011\J      UNSctfPoLitO                     fAcTuA-L

      R5strcTrOG\15               Wl-#;(1-f           A R£       our510E"      Tl.f£        R£cott.o, -Fru'~ r-~l{Llru v                5-rAYf             t...rr~3        '5. w.d..d
      Y~o~ Y31                 [-rrx.c£.f-lfP, Jqss-) .. (Abo                lilr/lo)        [")(     PAR-le'      Pf2.E""JTrHJ        B33          'S.w. 2d. 5'J'S                  /



      5tq       C-rrx,c.R.. Rff.lqq~) C")lflltM£"•\JT5                           'liND f155£R..ItoNS                 ~oNTflriiiED            UJ           flrJ    11fPELLirTt"
      f>R.rEf          CRrJNOT i:lt:               Accr;r-rr-n       A5 fAcr),




      -tNG             U-I1S     CLAIMS. (~,-,,i,r-)
                                          'I..   17  11-IOO\.IlPSOV\1 \J'Siri"T[                            o.:;.
                                                                                                             ! J '   w , 3d
                                                                                                                         ~
                                                                                                                                   oDo
                                                                                                                                   D D
                                                                                                                                                  IT.~X ,
                                                                                                                                                  L              c:n
                                                                                                                                                                  t\. ,    nnro
                                                                                                                                                                              r~   1aao)
                                                                                                                                                                                    I 1 l
                                                                                r
      {!if       R.ct-0~0        lS   '6GLtNI f-t') To Cow-.s')t:L5                     fZ..Efi.'50111S    OR..    ~TR..t:fTE.G'/       JLEGil~11\/G                      Til-it
                                                                                                                                                                                         f
                                                                                                                                 R..£coR.o          SHaWfV'JG                 Cou.ru5eLs
          [X.fL!-It\/f.lltOil/5       fo.t         APP£LLC~I\ITS        Pa..t:St:t~~T      Rau5nltDN:S 1                     fiPPELL(III/I        I-IRS      tAtLC:D           -ro
          ocJu...c..oNJr          TH£"          PRcSUMP'ftotJ          THAc 11-f f:              CH,!l LLE"N G£o             R'-''oN s       CoN iTt -ru-rco                   5ou~t~o
--r~,?l~ "Jrr;.r:~-rr.fll    J.1d'JO      Ht~             ill-1 tl\ll'S     Mll":ff       fAr L.     CrL,It NG) 6oNE                       v 5TilTt          77 5, Ur ·3J
                                                                                                                                    11

 BA.8 1 83&> (-rr;t-,c.r..Af'P, Jood.); 1HoMf'5oN 9 5, w,3d ~~ Bl3 -Jff


THt:     7fA"1"eS       owN            ()fL,Ef           01\C        0r££CI       A fP£tt L    CoNfttl.fl'3e ...fr.-1£"             -PAcT THAI           TI-lt       j    Cou.a

. OtCt")•ON       IN        )HoNJPSoru                   li'TTrrn~ 9            'S,t.V,   3d 9Jo8 [IEK. CR.,Aff,.) flPfLi -ro                                            rt-lt




WHEtEfot?..£1         Pl(fNll~fS          , 0 .. ~..-..tot-oc,:--..        fie L              p
                                          '-     N   J          u., u I     I   p I (fl tJI    /(A y 5 ""THE                   (. 0 UR.T     , ""   ll-1 t     I NTER.-f5T

  of :ru~--rr C£; WouLD

  ~GoRo         tiJWEfllCt)            lli\JO        Ge.~NT               lEAvE To frLt
  [X.    pri efE (LI G/H-1              OA Zfll £ LL


   tou~tT vAif.ff.l 1\/T CouNTY . ·yt x,4· 5                                          r
           '                                                     I                    lOt      fC_r co ,....t:>o     0 cc-,'v t Lo f M t 1\/T oM Tt-l f
    ltJE:fft:Cfiv'f          (-{ ))l)((;ltJC£                   Ot        t:OurJ56L
                                                                                                                                   w    '/
                                                                                              (LA I M 5            0(1.   'I       . A-        O·F [lf;OENTIAK.t
    I-IE:AK.t tJ G,




   ON Ti-l~~          d..-5fH                                                                                                       £cs PEt T. f u LL. t
                                         fJf-1'1         of                                                                                                      }


                                                                                                                    /£.J([J~;.
 '- F£f2£t~atf
                                          ;;)_ () 15.


                                                                                                                                 PE !ITt (D N ER
                                          Dt cltH'.r.rft oN


IN   1HE     lLtMEI\1'1'1 UI\Jrf, ql2ol     ')fu;L- 5'tl   1   11Milt--~L.W,rtX,i5 7~f07- 9&o(p, 0£CLAfL£

UNOtrt      PtNALrf     of   PeR-"Jut.Y tH'nT         J    ~tcoe,)tf\IG   -ro   MY   nfLttf   J   11-ff f(.lt:r5

']1"t1~t0   nt 1"11't   A~oJ£     RPPl.lUFTrof\1 ·- Wt2._rr         RK.£ r!Clit      fJNO   CofU..EC{,




                                                                                 ;:zoL5.,



                                                                  ~0~




                                                   (cs -G)
                  STATE'S REPLY TO APPELLANT'S TENTFJ TI-IJ(UUGf-1
                         THIRTY -FOUR'l'H POINTS OF EF!__ROR:

                                           ln~ffectivc   assistance

         Appellant makes several allegations of ineffective assistance. They are all

 meritless first because they are based on unsupported factual assertions which are outside

the record. See Franklin v. State, 693 s.-W.2d 420, 431 (Tex. Crim. App. J 9R5), cert.

denied, 4 75 U.S. 1031 ( 1986 ); see also Ex parte Preston, 833 S.W .2d 515, 519 (Tex.

Crim. App. 1992) (statements and assertions contained in an appellate brief cannot he

accepted as fact).

        Second, Appellant's claims of ineffective assistance of counsel must be rejected

because he has failed to bring forward a record supporting his claim. See Thompson v.

~tate, ":J ~.\iv.3d   isuis, 81.3-14 (Tex. Crirn. App. 1999). T!tc lcL;i.JlU is si:cni. as l.u Gvunse:'s



record showing counsel's explanations for Appellant's present accusations, Appellant has

failed to overcome the presumption that the challenged actions constituted sound trial

strategy andhis claims must fail. See Bone v. State, 77 S.W.3d 828, 836 (Tex. Crim.

App. 2002); Thompson, 9 S.W.3d at 813-14.

       Third, some of Appellant's claims of poor strategy are based on his already-

discredited legal theory that indecency with a child is not a reportable conviction.

Contrary to Appellant's view, it would probably have been unprofessional for any

licensed attomey to proceed to defend Appellant based on this strategy.